FOURTH DIVISION
                                DILLARD, P. J.,
                             MERCIER and MARKLE

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                    March 17, 2022




In the Court of Appeals of Georgia
 A22A0227. CORAL HOSPITALITY-GA, LLC v. GIVENS et al.

      MERCIER, Judge.

      Lynn and Robert Givens sued Coral Hospitality-GA, LLC (“Coral”) for

damages after Lynn fell at a vacation property managed and operated by Coral.

Following discovery, Coral moved for summary judgment. The trial court denied the

motion, but issued a certificate of immediate review, and we granted Coral’s

application for interlocutory appeal. For reasons that follow, we reverse.

      Summary judgment is appropriate when no genuine issues of material fact

remain and the movant is entitled to judgment as a matter of law. See D’Elia v.

Phillips Edison & Co., 354 Ga. App. 696, 697 (839 SE2d 721) (2020). We review the

grant or denial of summary judgment de novo, construing the evidence in favor of the

nonmovant. See id. So viewed, the evidence shows that the Givenses spent the night
of October 2, 2016, at a lodge managed and operated by Coral in Little Ocmulgee

State Park. The next morning, the couple rode bikes around the park and noticed a

lake-side campground. When they returned to the lodge, the Givenses inquired about

the campground and learned that Coral offered cabins for rent along the lake.

Interested in possibly renting a cabin for a future family vacation, the Givenses

received permission to tour the cabins. They drove to the lake, visited several cabins,

then parked on the side of the road near Cabin 9.

      The Givenses approached Cabin 9 from the road via a white-colored, concrete

walkway that led to the front door. After looking around the inside of the cabin, they

exited from the front door and decided to walk around the cabin’s right side, away

from the road, to view the lake. To access that side of the cabin, the Givenses

proceeded down the concrete walkway to a black asphalt parking pad that was

adjacent to the walkway. As Lynn stepped toward the parking pad, she stubbed her

toe on the asphalt, which was at least one inch higher than the walkway at the point

where the two surfaces met. Lynn fell forward to the ground, injuring her right

shoulder, wrist, and fingers.

      Describing the incident during her deposition, Lynn testified that she was not

looking down when she fell and “was not expecting to trip over a surface there.”

                                          2
When asked if there was any reason — other than her failure to look — that she did

not see the elevation change in the surfaces, she responded, “[w]hat other reason

would there be?” Lynn asserted that the day was sunny, the two surfaces were

contrasting colors, and nothing in the area obscured her view of the area. As she

explained: “I was not looking down and so that’s why I did not see” the raised

asphalt. Questioned whether the condition was open and obvious to someone looking

at it, Lynn admitted: “Now after the fact knowing this, yes, but that’s hindsight.”

      The Givenses sued Coral for negligence, alleging that the uneven surface

outside of the cabin presented a hazardous condition and that Coral failed to keep the

premises safe for invitees. Coral moved for summary judgment, asserting, among

other things, that the alleged hazard was open and obvious and that Lynn failed to

exercise ordinary care for her own safety. The trial court denied the motion, and this

appeal followed.

      Pursuant to OCGA § 51-3-1, when “an owner or occupier of land, by express

or implied invitation, induces or leads others to come upon his premises for any

lawful purpose, he is liable in damages to such persons for injuries caused by his

failure to exercise ordinary care in keeping the premises and approaches safe.” A

plaintiff seeking to recover in premises liability must show that (1) the

                                          3
landowner/occupier had actual or constructive knowledge of the hazard, and (2) the

plaintiff “lacked knowledge of the hazard despite the exercise of ordinary care due

to actions or conditions within the control of the owner/occupier.” D’Elia, supra at

698 (citation and punctuation omitted).

      The alleged hazard presented by the raised asphalt in this case constituted a

“static condition.” See D’Elia, supra (“An uneven walkway is a static condition.”).

“A static condition is one that does not change and is dangerous only if someone fails

to see it and walks into it.” Id. (citation and punctuation omitted). Where nothing

obstructs an invitees’s ability to see a static condition, an owner/occupier “may safely

assume that the invitee will see it and will realize any associated risks.” Id. at 699

(citation and punctuation omitted). And when a static condition is apparent, such that

one looking ahead would necessarily see it, an invitee’s failure to look “will not

relieve her from the responsibility for her misadventure.” Id. at 700 (citation and

punctuation omitted). In other words, if a hazard created by a static condition is open

and obvious, an invitee cannot recover for damages purportedly caused by the hazard.

See id. at 699.

      The Givenses argue — and the trial court found — that questions of fact

remain as to whether the alleged hazard presented by the raised asphalt was open and

                                           4
obvious. But Lynn testified that the only reason she did not see the raised asphalt was

that she did not look at it. She admitted that the transition between the white concrete

and the black asphalt was clear, that the lighting in the area was good, and that

nothing impeded her view. According to her, she simply “was not looking down.” She

further admitted that the alleged hazard would be obvious to someone looking at it.

      As we have noted, an invitee “is not entitled to an absolutely smooth or level

way of travel.” D’Elia, supra (citation and punctuation omitted). See also McLemore

v. Genuine Parts Co., 313 Ga. App. 641, 644 (722 SE2d 366) (2012) (“[O]ccupiers

of premises whereon the public is invited to come are not required to keep their

parking lots and other such areas free from irregularities and trifling defects.”)

(citation and punctuation omitted). Moreover, Lynn’s testimony establishes that even

if the transition between the concrete walkway and the asphalt parking pad was

hazardous, “the condition was open and obvious, and thus, in the exercise of ordinary

care, she could have avoided it.” D’Elia, supra at 699 (citation and punctuation

omitted). Compare Bullard v. Marriott Intl., 293 Ga. App. 679, 680 & 682 (2) (667

SE2d 909) (2008) (factual question remained as to whether allegedly hazardous

condition presented by raised brick on walkway was open and obvious and whether

claimant should have seen the hazard before she tripped). Under these circumstances,

                                           5
Lynn is deemed to have had equal knowledge of the alleged hazard, and the Givenses

cannot recover for injuries caused by it. See D’Elia, supra; McLemore, supra at 645.

The trial court, therefore, erred in denying Coral’s motion for summary judgment. See

D’Elia, supra; McLemore, supra.

      Judgment reversed. Dillard, P. J., and Markle, J., concur.




                                         6